DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1, 41, 254-255, 276, 282-286, 288 and 290-291) in the reply filed on February 25, 2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not sufficiently describe the invention to which the claims are directed. See MPEP § 608.01(b).  Correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 276 and 290 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "near" in claim 276 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Claim 276 recites the limitation "the at least part of the sample of uniform thickness" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
The term "low" in claim 290 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 282 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claim 282 is/are rejected because the limitation “the area of the at least part of the sample and the radiation absorbing layer are substantially larger than the uniform thickness” fails to define additional structural elements to the apparatus claims. 	  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 41, 254-255, 276, 282, 285-286, 288 and 290-291 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2015/0328633) in view of Petersen et al (US 6,818,185) (hereinafter “Petersen”) and Pipper et al (US 2015/0031039) (hereinafter “Pipper).
Regarding claim 1, Yoo discloses a device, comprising:  	a first plate comprising a polymer or glass material (see FIG. 3B: first substrate (1); ¶ [0185] and [0153]-[0154]);  	a second plate comprising a polymer or glass material  (see FIG. 3B: second -5 W/K multiplied by the thickness of the heating/cooling layer and 1.5 x 10-4 W/K multiplied by the thickness of the heating/cooling layer. However, Yoo does disclose wherein the thickness of the heating/cooling layer is in a range of 1 µm to 100 µm (see Yoo at ¶ [0265]). 	Pipper discloses a device comprising a substrate in form of a ring (see, e.g., FIGS. 1A-1B; ¶ [0067]-[0068] of Pipper) and a heating/cooling layer (black substrate; see ¶¶ [0065]-[0068] of Pipper). Pipper further disclose wherein the heating/cooling layer is made of a material with low density, low specific heat capacity, high thermal conductivity to enable fast temperature transition rates/changes, and thereby reduce power consumption for heating and cooling (see Pipper at ¶ [0065]). 	In view of Pipper, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have constructed the heating/cooling layer of Yoo to have a thermal conductance including a thermal conductance of between 6 x 10-5 W/K multiplied by the thickness of the heating/cooling layer and 1.5 x 10-4 W/K multiplied by the thickness of the heating/cooling layer. One of ordinary skill in the art would have been motivated to have made said modification since Pipper discloses that the heating/cooler layer can be constructed to have desired thermal conductivity so as facilitate fast temperature transition rates/changes, and thereby reduce power 
Regarding claim 41, modified Yoo disclose wherein the first plate and the second plate are separated by a distance (see Yoo, FIG. 3B), but does not explicitly disclose wherein the distance is less than or equal to 100 µm. However it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first and second plates of modified Yoo to have a distance of less than or equal to 100 µm, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art would have been motivated to have made said modification so as to process a fluid having a desired thickness.
Regarding claim 254, it is noted that the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a  See MPEP § 2115.
Regarding claim 255, the device of modified Yoo is structurally the same as the instant device and thus fully capable of facilitating PCR assays for changing temperature of the sample according to a predetermined program.
Regarding claims 276, 282 and 285-286, modified Yoo discloses the claimed invention except for the duplication of the heating/cooling layer. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have duplicated the heating/cooling layer of modified Yoo, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art (see MPEP § 2144.04 VI. B.). One would have been motivated to have duplicated the heating/cooling layer of modified Yoo for the purpose of reducing heating/cooling time.  	Furthermore, it is noted that the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. 	Furthermore, modified Yoo discloses wherein the radiation absorbing layer (heating/cooling layer) is arranged adjacent the sample within the device (see Yoo at FIG. 3B). Modified Yoo further discloses wherein the thickness of the heating/cooling can be in a range of between 1 µm to 100 µm (see Yoo at ¶ [00265]).
Regarding claim 288, modified Yoo further discloses wherein the radiation absorbing layer is configured to absorbing electromagnetic waves selected from the 
Regarding claim 290, modified Yoo discloses wherein the first and second plates have thermal conductivity (see Yoo at ¶ [0057]). Modified Yoo does not explicitly disclose wherein the thermal conductivity of the plates are low. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have substituted the material of one or both the plates of modified Yoo with plates having desired thermal conductivity including low thermal conductivity since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). Further, one of ordinary skill in the art would have been motivated to make said modification because said modification would have been nothing more than the simple substitution of one known plate for another for the predictable result of controlling the temperature transition rates/changes.
Regarding claim 291, modified Yoo further discloses wherein the uniform thickness of the sample layer is regulated by one or more spacers that are fixed to one or both of the plates (see Yoo at FIG. 3B: intermediate substrate (2) forming a chamber (52) is arranged between the first and second plates). 	Furthermore, applicant is reminded that the sample is material worked on and not an element of the claimed device
Claims 283 and 284 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Petersen and Pipper as applied to claim 276 above, and further in view of Li et al (US 2015/0259212) (hereinafter “Li”).
Regarding claims 283-284, modified Yoo discloses the device of claim 276. 	Modified Yoo discloses wherein the radiation absorbing layer can be formed of any heat-resistant materials that capable of being heated with a radiation source (see Yoo, ¶¶ [0048], [0057] and [0256]-[0257]). Modified Yoo, however, does not explicitly disclose wherein the radiation absorbing layer comprises carbon nanostructures.  	Li discloses wherein graphene-based material can be employed to generate heat by radiation absorption (see Li at ¶ [0130]).  	In view of Li, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the radiation absorbing layer of modified Yoo with the graphene material of Li because such modification would have been nothing more than the simple substitution of one known material for another. Further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have substituted the material of the radiation absorbing layer of modified Yoo with a graphene material since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799